DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 7/98/2022, wherein:
Claims 1, 8, and 9 have been amended;
Claims 2-7 remain as original or previously presented; and 
Claims 1-7 are currently pending and have been examined.
Claim Rejections - 35 USC §112
Applicant’s amendment of claims 1, 8, and 9 resolves the previous rejections of claims 1-9 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), and the previous 112 rejections are withdrawn.  
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Applicant’s Amendments of Claims 1, 8, and 9 resolves the previous rejections of claims 1-9 as software per se, and the previous rejections of claims 1-9 as software per se are withdrawn.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system for selling a labor claim which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-9 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: selling a labor claim.  The steps of: record data of the same contents in a shared state, records information on a labor claim where part of a wage of a worker can be claimed from an employer as a claim amount, the nodes include an employer node, a worker node, a mediator node, a plurality of buyer nodes and a financial institution node, the employer node records information on a new labor claim issued based on the worker's attendance information, and transmits a notification of issuance of the new labor claim to the mediator node, the mediator node verifies the new labor claim in response to the issuance notification, and when determining that there is no problem with the new labor claim, records issuance approval information as information on the new labor claim, in response to a selection, by the worker, of a claim to be sold that is to be sold to a specific buyer from among a plurality of buyers, the worker node records the specific buyer and a sale amount based on a buying condition of the specific buyer as buyer information on the claim to be sold, and notifies the employer node of an application for sale of the claim to be sold, the employer node verifies the claim to be sold in response to the sale application, and when determining that there is no problem with the claim to be sold, records sale approval information as information on the claim to be sold, and notifies a specific buyer node corresponding to the specific buyer of a notification of approval of sale of the claim to be sold, the specific buyer node verifies the claim to be sold in response to the sale approval notification, and when determining that there is no problem with the claim to be sold, records buying approval information as information on the claim to be sold, and notifies the financial institution node of a notification of approval of buying of the claim to be sold, and when the sale approval information and the buying approval information are recorded as information on the claim to be sold, the financial institution node executes transfer processing to transfer the sale amount from the specific buyer's account to the worker's account, and then, records sale amount transfer completion information, when considered collectively as an ordered combination, recite the abstract idea of selling a labor claim. 
For independent claim 8, the claim recites an abstract idea of: selling a labor claim. The steps of: record data of the same contents in a shared state, records information on a labor claim where part of a wage of a worker can be claimed from an employer as a claim amount, the nodes include an employer node, a worker node, a mediator node, a plurality of buyer nodes and a financial institution node, the worker node transmits, to the employer node, an application for issuance of a new labor claim corresponding to a claim amount specified by the worker based on attendance information approved by the employer, in response to the issuance application, the employer node records information on the new labor claim, and transmits a notification of issuance of the new labor claim to the mediator node, the mediator node verifies the new labor claim in response to the issuance notification, and when determining that there is no problem with the new labor claim, records issuance approval information as information on the new labor claim, in response to a selection, by the worker, of a claim to be sold that is to be sold to a specific buyer from among a plurality of buyers, the worker node records the specific buyer and a sale amount based on a buying condition of the specific buyer as buyer information on the claim to be sold, and notifies the employer node of an application for sale of the claim to be sold, the employer node verifies the claim to be sold in response to the sale application, and when determining that there is no problem with the claim to be sold, records sale approval information as information on the claim to be sold, and notifies a specific buyer node corresponding to the specific buyer of a notification of approval of sale of the claim to be sold, the specific buyer node verifies the claim to be sold in response to the sale approval notification, and when determining that there is no problem with the claim to be sold, records buying approval information as information on the claim to be sold, and notifies the financial institution node of a notification of approval of buying of the claim to be sold, and when the sale approval information and the buying approval information are recorded as information on the claim to be sold, the financial institution node executes transfer processing to transfer the sale amount from the specific buyer's account to the worker's account, and then, records sale amount transfer completion information, when considered collectively as an ordered combination, recite the abstract idea of selling a labor claim.
For independent claim 9, the claim recites an abstract idea of: selling a labor claim. The steps of: record data of the same contents in a shared state, records information on a labor claim where part of a wage of a worker can be claimed from an employer as a claim amount, the nodes include an employer node, a worker node, a mediator node and a buyer node, the employer node records information on a new labor claim issued based on the worker's attendance information, and transmits a notification of issuance of the new labor claim to the mediator node, the mediator node verifies the new labor claim in response to the issuance notification, and when determining that there is no problem with the new labor claim, records issuance approval information as information on the new labor claim, the worker node records the buyer corresponding to the buyer node and a sale amount based on a buying condition of the buyer as buyer information on the claim to be sold, and notifies the employer node of an application for sale of the claim to be sold, the employer node verifies the claim to be sold in response to the sale application, and when determining that there is no problem with the claim to be sold, records sale approval information as information on the claim to be sold, and notifies the buyer node of a notification of approval of sale of the claim to be sold, the buyer node verifies the claim to be sold in response to the sale approval notification, and when determining that there is no problem with the claim to be sold, records the buying approval information as information on the claim to be sold, and after executing transfer processing to transfer the sale amount from the buyer's account to the worker's account, records sale amount transfer completion information, when considered collectively as an ordered combination, recite the abstract idea of selling a labor claim.
Independent claims 1, 8, and 9, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations.  For independent claim 1, the steps of: record data of the same contents in a shared state, records information on a labor claim where part of a wage of a worker can be claimed from an employer as a claim amount, the nodes include an employer node, a worker node, a mediator node, a plurality of buyer nodes and a financial institution node, the employer node records information on a new labor claim issued based on the worker's attendance information, and transmits a notification of issuance of the new labor claim to the mediator node, the mediator node verifies the new labor claim in response to the issuance notification, and when determining that there is no problem with the new labor claim, records issuance approval information as information on the new labor claim, in response to a selection, by the worker, of a claim to be sold that is to be sold to a specific buyer from among a plurality of buyers, the worker node records the specific buyer and a sale amount based on a buying condition of the specific buyer as buyer information on the claim to be sold, and notifies the employer node of an application for sale of the claim to be sold, the employer node verifies the claim to be sold in response to the sale application, and when determining that there is no problem with the claim to be sold, records sale approval information as information on the claim to be sold, and notifies a specific buyer node corresponding to the specific buyer of a notification of approval of sale of the claim to be sold, the specific buyer node verifies the claim to be sold in response to the sale approval notification, and when determining that there is no problem with the claim to be sold, records buying approval information as information on the claim to be sold, and notifies the financial institution node of a notification of approval of buying of the claim to be sold, and when the sale approval information and the buying approval information are recorded as information on the claim to be sold, the financial institution node executes transfer processing to transfer the sale amount from the specific buyer's account to the worker's account, and then, records sale amount transfer completion information, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations.  Based on similar reasoning and rationale, the steps of Independent claims 8 and 9 also recite Certain Methods of Organizing Human Activity.  Selling a labor claim is creating a contractual agreement for participants in a business relationship.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a labor claim transaction system having a distributed ledger for each of a plurality of nodes connected by a peer-to-peer network, wherein the peer-to-peer network is constructed by a single computer or a plurality of computers, wherein each of the plurality of nodes to which individual IP addresses are set function as API nodes in the single computer when the peer-to-peer network is constructed in the single computer, or each of the plurality of computers interconnected by the peer-to-peer network function as each of the plurality of nodes when the peer-to-peer network is constructed in the plurality of computers, a financial institution node, a worker node, an employer node, buyer nodes, and a mediator node”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-7 recite similar limitations as independent claims 1, 8, and 9; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 2 and 5, the additional limitations of: wherein the information on the claim to be sold includes a payment date when the claim amount is paid to the specific buyer, the financial institution node identifies the claim to be sold the payment date of which is reached with reference to the distributed ledger, executes transfer processing to transfer the claim amount of the identified claim to be sold, from the employer's account to the specific buyer's account, and then, records claim amount transfer completion information and transmits a notification of completion of transfer of the claim amount, to the mediator node, and in response to the transfer completion notification, the mediator node records invalidation information to invalidate the claim to be sold as information on the claim to be sold; and wherein the information on the labor claim includes a sale deadline, and the mediator node identifies, as a non-sold labor claim, the labor claim the sale deadline of which is reached without being sold to any of the buyers, and records the invalidation information in the distributed ledger as information on the non-sold labor claim, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and business relations, because these further describe the claim information.
In claims 3 and 4, the limitations of: wherein in response to a selection, by the worker, of a claim to be divided, the worker node records division application information as information on the claim to be divided and notifies the employer node of an application for division of the claim to be divided, the employer node verifies the division application, and when determining that there is no problem with the division application, records division approval information in the distributed ledger as information on the claim to be divided, records information on a plurality of divisional labor claims in the distributed ledger, and transmits a division notification to the mediator node, and in response to the division notification, the mediator node verifies the divisional labor claims, and when determining that there is no problem with the divisional labor claims, records the division approval information in the distributed ledger as information on the divisional labor claims, and records the invalidation information in the distributed ledger as information on the claim to be divided; wherein the employer node determines that there is no problem with the division application on condition that the claim to be divided is issued by the employer and that the claim amount of the claim to be divided and the total amount of the claim amounts of the divisional labor claims coincide with each other, and the mediator node determines that there is no problem with the divisional labor claims on condition that the division application information and the division approval information are recorded as the information on the claim to be divided and that the divisional labor claims are issued according to the contents of the divisional application, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these steps describe a process for dividing the claims to be sold.  
In claims 6 and 7, the limitations of: wherein the mediator node determines that there is no problem with the new labor claim on condition that the new labor claim is issued within the employer's issuance authority and that the buyer information is not recorded as the information on the new labor claim; and wherein the employer node determines that there is no problem with the claim to be sold on condition that the claim to be sold is issued by the employer, and the specific buyer node determines that there is no problem with the claim to be sold on condition that the sale approval information is recorded as the information on the claim to be sold, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts and business relations because these limitations further describe the conditions for determining when there is a problem with a claim to be sold.  
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the labor claim transaction system, the financial institution node, the worker node, the employer node, the distributed ledger, the buyer nodes, and the mediator node”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 8, and 9 only recite the additional elements of as “a labor claim transaction system having a distributed ledger for each of a plurality of nodes connected by a peer-to-peer network, wherein the peer-to-peer network is constructed by a single computer or a plurality of computers, wherein each of the plurality of nodes to which individual IP addresses are set function as API nodes in the single computer when the peer-to-peer network is constructed in the single computer, or each of the plurality of computers interconnected by the peer-to-peer network function as each of the plurality of nodes when the peer-to-peer network is constructed in the plurality of computers, a financial institution node, a worker node, an employer node, buyer nodes, and a mediator node”.  A plain reading of Figures 1-8, and associated descriptions in the specification in at least: para. 0021 stating “the system for performing a transaction of a labor claim…by using a known distributed ledger technology by a peer-to-peer (PTP) network PN”, para. 0028 stating “the labor claim transaction system 1 is implemented by a single computer by the P2P network…and nodes 10, 20, 30, 40, and 50 to which individual IP addresses are set to function as API nodes”, para. 0029 stating “P2P network PN may be constructed by using a plurality of computers…so that a plurality of computers interconnected by the P2P network PN function as the above-described nodes 10, 20, 30, 40, and 50”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of as “a labor claim transaction system having a distributed ledger for each of a plurality of nodes connected by a peer-to-peer network, wherein the peer-to-peer network is constructed by a single computer or a plurality of computers, wherein each of the plurality of nodes to which individual IP addresses are set function as API nodes in the single computer when the peer-to-peer network is constructed in the single computer, or each of the plurality of computers interconnected by the peer-to-peer network function as each of the plurality of nodes when the peer-to-peer network is constructed in the plurality of computers, a financial institution node, a worker node, an employer node, buyer nodes, and a mediator node” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 8, and 9 are directed to an abstract idea. 
Dependent claims 2-7, recite similar additional elements as the independent claims including generic computer components, such as “the labor claim transaction system, the financial institution node, the worker node, the employer node, the distributed ledger, the buyer nodes, and the mediator node”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 8, and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of as “a labor claim transaction system having a distributed ledger for each of a plurality of nodes connected by a peer-to-peer network, wherein the peer-to-peer network is constructed by a single computer or a plurality of computers, wherein each of the plurality of nodes to which individual IP addresses are set function as API nodes in the single computer when the peer-to-peer network is constructed in the single computer, or each of the plurality of computers interconnected by the peer-to-peer network function as each of the plurality of nodes when the peer-to-peer network is constructed in the plurality of computers, a financial institution node, a worker node, an employer node, buyer nodes, and a mediator node” to perform the steps of independent claim 1 for: record data of the same contents in a shared state, records information on a labor claim where part of a wage of a worker can be claimed from an employer as a claim amount, the nodes include an employer node, a worker node, a mediator node, a plurality of buyer nodes and a financial institution node, the employer node records information on a new labor claim issued based on the worker's attendance information, and transmits a notification of issuance of the new labor claim to the mediator node, the mediator node verifies the new labor claim in response to the issuance notification, and when determining that there is no problem with the new labor claim, records issuance approval information as information on the new labor claim, in response to a selection, by the worker, of a claim to be sold that is to be sold to a specific buyer from among a plurality of buyers, the worker node records the specific buyer and a sale amount based on a buying condition of the specific buyer as buyer information on the claim to be sold, and notifies the employer node of an application for sale of the claim to be sold, the employer node verifies the claim to be sold in response to the sale application, and when determining that there is no problem with the claim to be sold, records sale approval information as information on the claim to be sold, and notifies a specific buyer node corresponding to the specific buyer of a notification of approval of sale of the claim to be sold, the specific buyer node verifies the claim to be sold in response to the sale approval notification, and when determining that there is no problem with the claim to be sold, records buying approval information as information on the claim to be sold, and notifies the financial institution node of a notification of approval of buying of the claim to be sold, and when the sale approval information and the buying approval information are recorded as information on the claim to be sold, the financial institution node executes transfer processing to transfer the sale amount from the specific buyer's account to the worker's account, and then, records sale amount transfer completion information, and based on similar reasoning and rationale for the steps of independent claims 8 and 9, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “transmits a notification of issuance…, notifies the employer node of an application for sale…, notifies a specific buyer node…of approval of sale, and notifies the financial institution node of a notification of approval..”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “verifies the new labor claim…, verifies the claim to be sold in response to the sale application…, verifies the claim to be sold in response to the sale approval notification, and executes transfer processing to transfer the sale amount”.  MPEP 2106.05(d)(ii) also provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “records information on a labor claim…, records…information on a new labor claim, records issuance approval information…, records the specific buyer and a sale amount…, records sale approval information…, records buying approval information…, and records sale amount transfer completion information…”.  Also, the benefits of using a distributed ledger are well understood, routine, conventional activity in the field as evident by Blockchain Technologies: The Foreseeable Impact on Society and Industry, which discloses:
Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin... Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass ail methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term "blockchain technologies” to indicate the general class of distributed ledgers based on community consensus... Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.
Therefore, independent claims 1, 8, and 9 are not patent eligible.  
In addition, the dependent claims 2-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the labor claim transaction system, the financial institution node, the worker node, the employer node, the distributed ledger, the buyer nodes, and the mediator node” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)), and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Dependent claims 2-7 recite limitations for: “records claim amount transfer completion…, records invalidation information…, records division application information…, records division approval information…, records information…”, which are electronic record keeping, storing and retrieving information in memory that are well understood and conventional functions (see MPEP 2106(d)(ll).  Dependent claims 2-7 also recite limitations for: “transmits a notification for completion of transfer…, notifies the employer node of an application for division…, and transmits a division application…”, which are well understood and conventional functions for receiving or transmitting data over a network (see MPEP 2106(d)(ll).  Dependent claims 2-7 also recite limitations for: “executes transfer processing…, verifies the division application…, verifies the divisional labor claims, determines that there is no problem…, and identifies…the sale deadline”, which are akin to performing repetitive calculation which are well understood and conventional functions (see MPEP 2106(d)(ll).  For these reasons, dependent claims 2-7 also are not patent eligible under 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been fully considered by the Examiner. Applicant’s arguments and amended claims have been considered with respect to the rejections of claims 1-9 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), and the previous rejections are withdrawn.  Applicant’s arguments have been considered with respect to the rejections of claims 1-9 as software per se, and the previous rejections of the claims as software per se are withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-9 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-9 under 35 USC 101 are maintained.
The Applicant argues that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claimed limitations are indicative of integration into a practical application.  Applicant further argues on pages 9 and 10 of their Remarks that the independent claims do not recite an abstract idea that simply transmits and manipulates information because a physical transaction takes place under specific claimed conditions produces a real world transaction that changes the balance of a buyer’s and worker’s account which integrates any alleged abstract idea into a practical real-world application.
Examiner respectfully disagrees with Applicant’s arguments.  Performing a transaction is not an improvement to the functioning of a computer or a technical solution to a problem.  A computer system recording and performing the sale of a labor claim is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of “a labor claim transaction system having a distributed ledger for each of a plurality of nodes connected by a peer-to-peer network, wherein the peer-to-peer network is constructed by a single computer or a plurality of computers, wherein each of the plurality of nodes to which individual IP addresses are set function as API nodes in the single computer when the peer-to-peer network is constructed in the single computer, or each of the plurality of computers interconnected by the peer-to-peer network function as each of the plurality of nodes when the peer-to-peer network is constructed in the plurality of computers, a financial institution node, a worker node, an employer node, buyer nodes, and a mediator node” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements or to any other technology or technical field.  Therefore the claimed limitations do not meet the criteria or considerations as indicative of integration into a practical application and the rejections of the claims pursuant to 35 USC 101 are maintained.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        9/6/2022